    8:20-cv-00360-RFR-MDN Doc # 16 Filed: 03/23/21 Page 1 of 2 - Page ID # 48




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

O'NEILL FARMS, INC., a Nebraska
corporation;
                                                                                       8:20CV360
                            Plaintiff,
                                                                                AMENDED
         vs.                                                             CASE PROGRESSION ORDER

GARY SIVERSON,

                            Defendant.

       This matter comes before the Court on the parties’ Consent Motion to Amend
Progression Order (Filing No. 15). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Consent Motion to Amend Progression Order (Filing No. 15)
is granted, and the case progression order is amended as follows:

               1)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is May 3, 2021. Motions to compel written
                     discovery under Rules 33, 34, 36, and 45 must be filed by May 17, 2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               2)    The deadlines for identifying expert witnesses and completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiff:                    June 4, 2021
                            For the defendant:                    August 2, 2021
                            Plaintiff’s rebuttal:                 September 17, 2021

               3)    The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is October 15, 2021.

                            The maximum number of depositions that may be taken by the plaintiffs
                            as a group and the defendants as a group is seven (7).



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00360-RFR-MDN Doc # 16 Filed: 03/23/21 Page 2 of 2 - Page ID # 49




      4)    The planning conference scheduled for September 17, 2021, is cancelled. The
            trial and pretrial conference will not be set at this time. A planning conference
            to discuss case progression, dispositive motions, the parties’ interest in
            settlement, and the trial and pretrial conference settings will be held with the
            undersigned magistrate judge on October 18, 2021, at 11:00 a.m. by telephone.
            Counsel shall use the conferencing instructions assigned to this case to
            participate in the conference.

      5)    The deadline for filing motions to dismiss and motions for summary judgment
            is November 19, 2021.

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is November 19, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 23rd day of March, 2021.
                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
